Title: To James Madison from William E. Hũlings, 15 December 1802
From: Hũlings, William E.
To: Madison, James


					
						Duplicate
						Sir
						New Orleans 15th. Decr. 1802
					
					By means of a friend I have Obtained the inclosed copy of the Order for the delivery of this Province to the French Republic, Which I do myself the honour to transmit to you.  The Port, and the American Deposit remain as when I last addressd you under date 25th. Novr. pr. Post.  I am Sir most respectfully Your Most Obedt. Servt.
					
						Wm. E Hũlings
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
